Citation Nr: 1738797	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  10-30 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to July 9, 2016, and in excess of 60 percent thereafter, for status post right total knee replacement.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to July 9, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Stepanick, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to November 1977 and from November 1990 to May 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2008 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In May 2013, the Veteran testified at a Video Conference hearing before a Veterans Law Judge (VLJ).  In December 2013, the Board remanded the instant claims for additional development.  In May 2017, the Board duly notified the Veteran that the Board no longer employed the VLJ who conducted the May 2013 hearing and that he had the right to another Board hearing.  An additional hearing was not requested.

In a January 2017 rating decision, the RO increased the rating assigned for status post right total knee replacement to 60 percent and granted entitlement to a TDIU, both effective July 9, 2016.  However, as those awards did not represent total grants of the benefits sought on appeal, the claims, as characterized on the title page, remained before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

In June 2017, prior to the promulgation of a Board decision, the Veteran submitted correspondence indicating that he was satisfied with the recent grant of benefits in connection with his appeal and that he did not wish to continue the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  38 U.S.C.S. § 7105(d)(5) (LexisNexis 2017); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.S. § 7105 (LexisNexis 2017).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

By way of background, in a January 2017 rating decision, following the Board's remand of the instant claims for additional development, the RO increased the rating assigned for the Veteran's status post right total knee replacement to 60 percent and granted entitlement to a TDIU, both effective July 9, 2016.  The issues, to the extent they had not been granted, were subsequently returned to the Board.  In May 2017, the Board sent the Veteran a letter informing him that it no longer employed the VLJ who had conducted his hearing and that he had the right to another Board hearing if he so desired.

In June 2017, the Veteran submitted correspondence that referenced the Board's May 2017 hearing letter, indicated that he was satisfied with the recent grant of benefits in connection with that appeal, and further indicated that he did not wish to continue the appeal.  In light of the Veteran's June 2017 correspondence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


